Title: From Thomas Jefferson to Henry Dearborn, 17 September 1802
From: Jefferson, Thomas
To: Dearborn, Henry


          
            Dear Sir
            Monticello Sep. 17. 1802.
          
          The permission of the Emperor of Marocco to our Consul to remain for six months for the purpose of explanations, which is their way of declaring a state of peace having materially changed the state of things in the Mediterranean, I had recommended to mr Smith to stop the sailing of the John Adams. I now recieve a letter from him pressing her sailing. I had thought the thing so obvious as not to have asked opinions. however I shall now be glad of advice on the subject & will ask the favor of your opinion by return of post, which, altho’ I must write to mr Smith on the subject before I can recieve it, will yet be in time for an ultimate determination. Accept my friendly salutations.
          
            Th: Jefferson
          
        